Citation Nr: 1825582	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-41 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1970 to June 1974.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's lumbar spine disability and denied entitlement to service connection for hearing loss and tinnitus.  The Veteran disagreed with the initial rating assigned for his lumbar spine disability and seeks a higher rating, and pursues service connection on the denied claims.

During the pendency of this appeal the Veteran was awarded a separate rating for radiculopathy of the left lower extremity associated with his lumbar spine disability.  This neurological component of his lumbar spine disability was initially evaluated as 10 percent disabling from June 25, 2013, then increased to 60 percent disabling from January 26, 2016.  The Veteran has not disagreed with the ratings for radiculopathy, so the Board does not address them specifically here other than to clarify for the Veteran's sake that this separate rating is related to the Veteran's service-connected lumbar spine disease, but allows for separate compensation for the neurologic component of this disability.  The 10 percent rating at issue here relates to the impairment of the spine itself, specifically as to the range of motion or other symptoms described in the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's separate, currently 60 percent rating for radiculopathy of the left lower extremity also compensates for residuals of the lumbar spine disability, but for the neurological abnormalities associated with the disease, such as pain radiating down the left leg to the calf or ankle as directed by Note (1) to the General Rating Formula discussed above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claims.  First, the Veteran and his representative assert that the June 2016 examination is inadequate for rating purposes.

In the Veteran's July 2017 hearing testimony, he stated that this most recent examination was complicated by his inability to understand the examining nurse practitioner because of her accent.  The Veteran also contends that this examination was inadequate because the examiner did not adequately address the Veteran's flare-ups of his lumbar spine disability, including debilitating episodes occurring a few times per year, and that his condition has worsened since the last examination.  A contemporaneous examination is needed to establish the present severity of the Veteran's disability, including appropriate evaluation of flare-ups.  

The new examination must be compliant with the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017), in which the United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's report when providing an opinion regarding functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Sharp at 33.

Additionally, with regard to the claim of service connection for hearing loss and tinnitus, the Board finds that the December 2012 medical opinion is also inadequate.  The examiner noted the audiometric testing done at the time of the Veteran's service entrance and separation examinations in her rationale as to why she found that it was less likely than not that the Veteran's hearing loss was related to his active service.  However, the audiologist did not mention the Hearing Conservation Data forms located within the Veteran's service treatment records.  These documents show audiograms from December 1970 and August 1971, during service, that reflect a greater diminishment of hearing acuity than what is shown at the separation examination, and the Board cannot determine whether the examiner considered this evidence in reaching her determination.  These documents also confirm the Veteran's primary work area as the flight line, and specify the primary sources of noise exposure as particular aircraft for each time period.  A new opinion is required, with express consideration of this in-service audiological evidence. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Schedule the Veteran for a VA audiological examination with a provider other than the December 2012 examiner, if possible, to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. The electronic claims file must be made available to the examiner for review.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements provided by the Veteran and his family members.  Specific attention is called to the service treatment records, including the Hearing Conservation Data forms from December 1970 and August 1971, and the audiometric results they contain.  These documents were not discussed by the previous examiner and they must be addressed in the new examination.  The examiner is then asked to opine: 

a. Is it at least as likely as not (probability of 50 percent or more) that the Veteran's hearing loss had its onset during, or is otherwise related to the Veteran's active service?  Why or why not?

b. Is it at least as likely as not (probability of 50 percent or more) that the Veteran's tinnitus had its onset during, or is otherwise related to the Veteran's active service?  Why or why not?

Pertinent symptomatology and findings should be reported in detail.  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies or tests should be performed.  

As appropriate, the spine should be tested in both active and passive motion, in weight-bearing and nonweight-bearing capacity.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the Veteran's range of motion, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use.  

If the Veteran is not currently experiencing a flare-up of his spine disability during examination, the examiner should elicit from the Veteran a descriptive history of any flare-ups.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss presented during periods of active flare-ups of the Veteran's lumbar spine disability.  A distinction should be made between the orthopedic and neurologic manifestations of the lumbar spine disability as the Veteran's radiculopathy of the left lower extremity is separately rated and compensated.  Based on the history provided by the Veteran, the examiner is asked to estimate the additional functional loss presented by the spine during a flare up, in terms of degrees of range of motion, to the extent possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements by the Veteran.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  

4. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




